—Determination of respondent Police Commissioner dated July 19, 1993, that petitioner made false statements, and that she forfeit 15 vacation days and be placed on probation for one year, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme *223Court, New York County [Stanley Parness, JJ, entered March 4, 1994) is dismissed, without costs and disbursements.
Substantial evidence supports respondents’ determination that on March 18, 1992, petitioner made a telephone call from her home to the Internal Affairs Division imparting false information to the effect that she was a drug dealer from whom a fellow officer regularly bought cocaine, and that on March 28, 1992, she lied to investigators about making such false statements (Matter of Pell v Board of Educ., 34 NY2d 222). There is no merit to petitioner’s argument that the Commissioner lacked authority to reject the findings and recommendation of the Hearing Officer (Matter of Simpson v Wolansky, 38 NY2d 391, 393-394).
We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Wallach and Williams, JJ.